Citation Nr: 0425638	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-15 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than March 6, 2001 
for the grant of service connection for diabetes mellitus, 
with secondary hypertension and a heart disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military & Veterans Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1965 to April 1969.  This case is before the Board of 
Veteran's Appeals (Board) on appeal from a September 2002 
rating decision by the Newark Regional Office (RO) of the 
Department of Veterans Affairs (VA).   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On his June 2003 Form 9, the veteran indicated that he wished 
to have a Travel Board hearing at the local VA Office.  In 
March 2004 a Travel Board hearing was held before the 
undersigned.  In an August 2004 letter, the Board notified 
the veteran that the tape of his March 2004 hearing was 
inaudible and that a transcript could not be obtained.  The 
veteran indicated that he desired another Travel Board 
hearing at the Newark RO.  Inasmuch as Travel Board hearings 
are scheduled by the RO, the case must be remanded for this 
purpose.  

In light of the foregoing, the case is remanded to the RO for 
the following:

The RO should schedule the veteran for a 
Travel Board hearing before a Veterans 
Law Judge at the RO. 


Thereafter, the case should be returned to the Board for 
further appellate review in accordance with established 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

